Citation Nr: 1303437	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  03-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

According to the Board decision dated November 8, 2000, the Veteran served on active duty from June 1942 to January 1946; from November 1946 to November 1949; from December 1949 to March 1953; and from April 1953 to January 1966.  He died in August 2001 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery which denied the appellant's claim for service connection for the cause of the Veteran's death.  In September 2003, the appellant appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  In August 2004, and again in July 2011, the Board remanded the claim for further procedural and evidentiary development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the previously ordered development was not accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives). 

Specifically, the Veteran's claims file has apparently been lost, and specific efforts to search for the file or, if necessary, rebuild it were directed.  This included contacting any VA entities, including Veterans Health Administration facilities, which may have possessed the claims file.  Searches have been made at the Records Management Center (RMC), the Montgomery RO, and the AMC; however, no medical facility searches were conducted.  The last indication of physical possession in the claims file is contained in a report which includes a March 22, 2005, request for an opinion sent from the AMC to the Central Alabama Healthcare System (HCS), with a notation that the "claims file being sent for review by the examiner."  This was cancelled by the Medical Administration Service (MAS) on March 25, 2005.  Because the possibility that the claims file may have been sent to the Central Alabama HCS cannot be ruled out, based on the information of record, both campuses (Montgomery and Tuskegee) must be requested to search for the claims file.  

The RO/AMC was also directed to obtain the Veteran's death certificate; in November 2012, the RO prepared a Formal Finding on the Unavailability of the Death Certificate; the sole effort made to obtain the certificate consisted of a letter to the appellant, dated in September 2012, requesting a copy of the death certificate.  Considering that the appellant was completely without fault in the loss of the claims file and death certificate, the RO should have at least requested the death certificate from the State of Alabama.  However, according to the August 2004 Board remand, issued prior to the loss of the claims file, the Veteran died in August 2001, and the death certificate reflected that he died of atrial fibrillation due to pleural effusion, which in turn was due to lung cancer due to chronic obstructive pulmonary disease.  In addition, the terminal hospitalization report, from August 7 to 11, 2001, is now of record and provides additional information concerning the cause of death.  Therefore, in order to avoid more than absolutely necessary delays, the Board finds that the secondary source of the prior Board remand, together with the terminal hospitalization report are sufficient to substitute for the death certificate in this case.  

Compliance with the development ordered in the Board's August 2004 remand order was also directed.  Development requested in that remand, which is not documented as having been accomplished, includes obtaining all outstanding VA medical records, both outpatient and inpatient.  Although records from the VAMC in Jackson, MS, were noted to be unavailable, there is no record of a request from the Montgomery VAMC, which is actually where the Veteran was treated.  The evidence indicates he also was treated at Jackson Hospital, which is a non-VA hospital located in Montgomery, AL.  Other unaccomplished development consists of obtaining the Veteran's VA insurance file, and a VA medical opinion.   

Finally, the Board has associated a copy of a November 2000 Board decision with the claims file.  This may be used as a secondary source for pertinent information contained therein, but also contains reference to evidence within federal control, which must be obtained, if extant.  Specifically, records of post-service treatment at Maxwell Air Force Base dated from March 1967 to June 1986, and from January 1991 to November 1992, must be requested, as well as a report of a general medical VA examination conducted in March 1998.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Requests to search for the missing original claims file must be made to the VA's Central Alabama Health Care System (both the Jackson and the Montgomery campuses), with the information provided concerning the requested and cancelled medical opinion in March 2005.  All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review.

2.  Obtain ALL records of the Veteran's treatment at the Montgomery VAMC including any and all archived records, to specifically include the report of a VA examination general medical examination conducted in March 1998.  If these records identify the existence of other VA or federally-controlled medical records, all required attempts to obtain those records must be made as well.  All steps taken to obtain these records must be fully documented in the VA claims file.

3.  Obtain all records of the Veteran's post-service treatment at Maxwell Air Force Base, as a retiree, dated March 1967 to June 1986, and from January 1991 to November 1992.  All steps taken to obtain these records must be documented in the VA claims file.

4.  Obtain the veteran's VA insurance file, including medical records relied upon in reaching the decision in June 1966 to deny VA-sponsored disability insurance coverage on account of his "heart condition."  All steps taken to obtain these records must be documented in the VA claims file.

5.  The appellant should be contacted and requested to provide information regarding the veteran's treatment and/or evaluation for lung cancer prior to his death, including at Jackson Hospital (1725 Pine St., Montgomery AL  36106), which reportedly biopsied his lung in March 2001.  After securing the appropriate release forms, the RO should obtain all outstanding records reflecting treatment for the veteran's pulmonary and cardiovascular disease.  All attempts to procure such records should be documented in the file. 

6.  Then, the Veteran's claims file should be forwarded to a VA physician with expertise in cardiovascular and pulmonary diseases for a VA medical opinion regarding the cause of the Veteran's death.  The physician should review the claims file and offer an opinion as to the following:  Based on the record as a whole, is it more, less, or equally likely (i.e., 50 percent or greater probability) that the service-connected bronchitis, or disability otherwise related to service, or to COPD, lung cancer, or heart disease, played any role in his death, contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to the production of death, and/or was causally connected to his death; caused debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of his conditions which resulted in death; or was of such severity as to have a material influence in accelerating death in the event that such service-connected disability was progressive or debilitating? 

In particular, is it more, less, or equally likely that the COPD was caused or aggravated by bronchitis; that the heart condition was of service onset; or that bronchitis weakened the veteran such that his body was less effective in its fight against the lung cancer, therefore hastening his death?  The rationale for all opinions expressed must be provided.  

7.  Thereafter, readjudicate the claim for DIC, based on service connection for the cause of the Veteran's death, in light of all evidence of record.  If the claim is denied, furnish the appellant with a Supplemental Statement of the Case, and provide an opportunity for response, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


